Securities Act Registration No. 033-96634 Investment Company Act Reg. No. 811-09094 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.33 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.34 x (Check appropriate box or boxes.) LEUTHOLD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 33 South Sixth Street, Suite 4600 Minneapolis, Minnesota (Address of Principal Executive Offices) (ZIP Code) (612) 332-9141 (Registrant’s Telephone Number, including Area Code) Copy to: Steven C. Leuthold Leuthold Weeden Capital Management, LLC Richard L. Teigen 33 South Sixth Street Foley & Lardner LLP Suite 4600 777 East Wisconsin Avenue Minneapolis, Minnesota55403 Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): Timmediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a)(1) £on (date) pursuant to paragraph (a)(1) £75 days after filing pursuant to paragraph (a)(2) £on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 33 to the Registration Statement of Leuthold Funds, Inc. (the “Company”) on Form N-1A hereby incorporates Parts A, B and C from the Company’s PEA No. 32 on Form N-1A filed January 31, 2011.This PEA No. 33 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 32 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Minneapolis and State of Minnesota on the 18th day of February, 2011. LEUTHOLD FUNDS, INC. (Registrant) By:/s/ Steven C. Leuthold Steven C. Leuthold, President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/ Steven C. Leuthold Steven C. Leuthold President (Principal Executive Officer) and a Director February 18, 2011 /s/ Holly J. Weiss Holly J. Weiss Secretary and Treasurer (Principal Financial and Accounting Officer) February 18, 2011 Lawrence L. Horsch Director February 18, 2011 /s/ Paul M. Kelnberger Paul M. Kelnberger Director February 18, 2011 /s/ John C. Mueller John C. Mueller Director February 18, 2011 Addison L. Piper Director February 18, 2011 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
